PER CURIAM.
David Lawrence Dixon appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and the district court’s opinion accepting the magistrate judge’s recommendation and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Dixon v. Kirby, No. CA-01-289-5 (S.D.W.Va. July 16, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented *94in the materials before the court and argument would not aid the decisional process.

AFFIRMED.